Exhibit 10.3

 

A330 FINANCING LETTER AGREEMENT

 

As of January 24, 2006

 

Ladies and Gentlemen:

 

Northwest Airlines, Inc. (the “Buyer”), and AVSA, S.A.R.L. (the “Seller”), have
entered into that certain A330 Purchase Agreement, dated as of December 21,
2000, as amended to and including the date hereof (the “A330 Purchase
Agreement”), which covers, among other matters, the sale by the Seller and the
purchase by the Buyer of fourteen (14) A330 Aircraft scheduled for delivery in
2006 and 2007 (the “Aircraft”) as described in the A330 Purchase Agreement.

 

The Buyer and the Seller entered into an A330 Financing Letter Agreement No 1,
dated as of December 21, 2000, as amended, and a New A330 Financing Letter
Agreement No 1, dated as of January 21, 2005 (the “Original FLAs”). The Buyer
commenced voluntary proceedings under Title 11 of the United States Code in the
United States Bankruptcy Court for the Southern District of New York (the
“Court”) and such proceedings are identified as Case No. 05-17930 (ALG) and are
referred to herein as the “Case”.

 

Pursuant to a motion submitted by the Buyer in the Case, the Court has made a
determination that the Original FLAs terminated pursuant to their terms.

 

The Buyer and the Seller have agreed to set forth in this A330 Financing Letter
Agreement (this “Letter Agreement”) certain terms and conditions regarding the
financing of the Aircraft.

 

The financing support provided or caused to be provided by the Seller hereunder
shall only be available for up to ten (10) Aircraft out of the fourteen (14)
Aircraft to be delivered to the Buyer under the A330 Purchase Agreement.

 

Capitalized terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in the A330 Purchase Agreement. The
terms “herein”, “hereof” and “hereunder” and words of similar import refer to
this Letter Agreement.

 

This Letter Agreement shall not constitute part of the A330 Purchase Agreement,
but shall be a separate and independent contract of financial accommodation.

 


A.            A330 FINANCING:


 

The Seller hereby agrees that the Seller or one or more of its subsidiaries or
affiliate companies (the “Lender”) shall provide, or cause to be provided for
each of the ten (10) Aircraft specified herein, a standby credit facility in the
form of a senior secured mortgage debt financing on the terms and conditions
outlined below (each an “A330 Financing”).

 

Aircraft eligible under

 

 

this Letter Agreement:

 

A330 aircraft scheduled to be delivered in January 2006

 

 

A330 aircraft scheduled to be delivered in September 2006

 

--------------------------------------------------------------------------------


 

 

 

A330 aircraft scheduled to be delivered in CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT 2006

 

 

A330 aircraft scheduled to be delivered in CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT 2006

 

 

A330 aircraft scheduled to be delivered in CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT 2007

 

 

A330 aircraft scheduled to be delivered in CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT 2007

 

 

A330 aircraft scheduled to be delivered in CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT 2007

 

 

A330 aircraft scheduled to be delivered in CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT 2007

 

 

A330 aircraft scheduled to be delivered in CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT 2007

 

 

A330 aircraft scheduled to be delivered in CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT 2007

 

 

 

Financed Amount:

 

The Financed Amount for an Aircraft shall be CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT percent of the Aircraft Net Fly Away Price
(as defined below) of such Aircraft.

 

 

 

Aircraft Net Fly Away Price:

 

Final Contract Price of the relevant Aircraft, net of all airframe and engine
credit memoranda available at delivery to reduce the Final Contract Price
regardless of the application of such credit memoranda by the Buyer. The
Aircraft Net Fly Away Price for an Aircraft shall include the cost, subject to
the limits set out below, of buyer furnished equipment and AVSA-supplied buyer
furnished

 

--------------------------------------------------------------------------------


 

 

 

equipment under Clause 18 of the A330 Purchase Agreement, (together the
“Equipment”) for such Aircraft. The cost of Equipment included within the
Aircraft Net Fly Away Price shall not exceed CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT percent (CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT%) of the Aircraft Net Fly Away Price
excluding the cost of the Equipment for such Aircraft. For A330 Financings
funded after the Consummation Date, the Net Fly Away Price shall not include
amounts added to the Final Contract Price pursuant to Paragraph 1.4(i) of Letter
Agreement 8 to the A330 Purchase Agreement.

 

 

 

Term:

 

Each A330 Financing shall mature on the earlier of (x) the date that is
CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT years from
the date of funding and (y) the date that is CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT years from the date of substantial
consummation (as defined in 11 U.S.C. §1101), which, for purposes of this Letter
Agreement, shall be no later than the effective date of a plan of reorganization
of the Buyer that is confirmed by the Court (the “Consummation Date”)

 

 

 

Repayment Profile:

 

Each A330 Financing shall amortize from the Financed Amount using a fixed
principal annuity repayment profile based on a notional interest rate of
CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT% per annum
down to a CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT percent
(CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT%) balance
repayment of the Aircraft Net Fly Away Price (the “Balloon”) at year
CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

--------------------------------------------------------------------------------


 

 

 

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT (CONFIDENTIAL MATERIAL OMITTED
AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT).

 

 

 

 

 

Except as set forth in the next succeeding sentence, each A330 Financing shall
be fully repaid in CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT (CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT) quarterly principal repayments, in arrears, with a final payment
equal to the Balloon. If the actual maturity date of any A330 Financing falls
later than the last day of the CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT year from the date of funding thereof, then, for the
period following such last day of the CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT year, through actual maturity, the principal amount shall
be amortized at the rate of CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT percent (CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT%) per annum, payable in arrears, until such maturity
date, pro rated for periods of less than one year.

 

 

 

 

 

Installments of interest shall be calculated at the beginning of each month of
the Term on the principal amount then outstanding using the applicable Interest
Rate as defined below and shall be payable monthly in arrears on the
twenty-fourth day of each month during the Term and on the maturity date (pro
rated for periods of less than one month).

 

 

 

Interest Rate:

 

The Interest Rate for each A330 Financing will be based on a floating rate equal
to one (1) month US$LIBOR as determined and notified by the Lender to the Buyer
as provided above (“1M LIBOR”) plus:

 

--------------------------------------------------------------------------------


 

 

(a)

prior to the Consummation Date, CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT basis points per annum; and

 

 

 

 

(b)

from and after the Consummation Date, the highest of

 

 

(A)(1)

in the case of the first five Aircraft financed under this Letter Agreement, the
Buyer’s market margin over 1M LIBOR for similar types of financings; and (2) in
the case of the last five Aircraft financed under this Letter Agreement, the
Buyer’s market margin over 1M LIBOR for similar types of financings plus
CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT basis
points per annum, and

 

 

 

 

 

in each case, subject to a cap of (x) in the case of a market margin determined
pursuant to clause (b)(A)(1), CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT basis points per annum and (y) in the case of a market
margin determined under clause (b)(A)(2), CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT basis points per annum. Each such cap will be
decreased by (a) CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT basis points per annum for all periods commencing on or after the
interest payment date immediately following the date, if any, on which the Buyer
meets each of the conditions set forth in Exhibit 1 and (b) CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY

 

--------------------------------------------------------------------------------


 

 

 

WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT basis points per annum for all periods commencing on or
after the Consummation Date if AVSA exercises the deferral rights described in
Paragraph 1.2 of Amendment No. 9 to the A330 Purchase Agreement, of even date
herewith;

 

 

 

 

(B)

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
(CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT) basis
points per annum; and

 

 

 

 

(C)

So long as the initial Lender or any other Lender that is an affiliate of the
Seller holds the A330 Financing, such Lender’s cost of funds over 1M LIBOR (as
determined below) for a comparable borrowing plus CONFIDENTIAL MATERIAL OMITTED
AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT (CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT) basis points per annum.

 

 

 

Before the Consummation Date (with respect to A330 Financings completed before
such date) and prior to the funding of each A330 Financing made after the
Consummation Date, the Seller and the Buyer will establish the then prevailing
Buyer’s market margin over 1M LIBOR and the Lender’s cost of funds over 1M LIBOR
by requesting their respective banks to determine the rate that would be
obtainable in the market by the Buyer and by the Lender for a comparable
borrowing at the time of such A330 Financing. If the two banks agree on the
Buyer’s market margin over 1M LIBOR and the Lender’s cost of funds over 1M
LIBOR, then these rates shall be the

 

--------------------------------------------------------------------------------


 

 

 

Buyer’s market margin over 1M LIBOR and the Lender’s cost of funds over 1M LIBOR
for purposes of such A330 Financing.

 

 

 

 

 

Should the two banks fail to agree on the Buyer’s market margin over 1M LIBOR
and/or the Lender’s cost of funds over 1M LIBOR, the Seller and the Buyer will
request a mutually selected third bank to determine the Buyer’s market margin
over 1M LIBOR and/or the Lender’s cost of funds over 1M LIBOR and the average of
the closest two of the three bank quotations for each of the Buyer’s market
margin over 1M LIBOR and/or the Lender’s cost of funds over 1M LIBOR will be the
Buyer’s market margin over 1M LIBOR and/or the Lender’s cost of funds over 1M
LIBOR for purposes of such A330 Financing.

 

 

 

Prepayment Right:

 

Each A330 Financing shall be pre-payable in whole or in part at any time by the
Buyer without, except as provided in the next succeeding paragraph, premium or
penalty other than 1M LIBOR breakage cost, and provided that no event of default
has occurred (including, without limitation, any event of default arising by
reason of any cross-default provision and without regard to the
cross-collateralization provision described below).

 

 

 

 

 

In the case of a private placement transaction by the initial Airbus-related
lender to a bona fide transferee that is not Airbus, AVSA or any of their
Affiliates of one hundred percent (100%) of the then-outstanding principal
amount of any A330 Financing, the following prepayment premiums and limitations
will apply in relation to up to five A330 Financings selected by the Lender:

 

 

•

until the Consummation Date, no prepayment;

 

 

 

 

•

with respect to any prepayment occurring during the one year period commencing
on the Consummation Date, a prepayment premium equal to CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT% of the prepaid amount;

 

 

 

 

•

with respect to any prepayment occurring during the one year period commencing
on the first anniversary of the Consummation Date, a prepayment premium equal to
CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE

 

--------------------------------------------------------------------------------


 

 

 

COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT% of the prepaid
amount; and

 

 

 

 

•

with respect to any prepayment occurring during the one year period commencing
on the second anniversary of the Consummation Date, a prepayment premium equal
to CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT% of the
prepaid amount and the Buyer will execute an amendment to the applicable loan
documents reflecting the same.

 

 

 

Cross Default and

Cross-collateralization:

 

Cross default and cross-collateralization shall apply as among the following
transactions (the “Airbus Financings”) as and to the extent described below:

 

 

•

A330 Financings entered into and to be entered into at any time between the
Lender and the Buyer and/or any of their respective subsidiaries or affiliate
companies.

 

 

 

 

•

Financings of A330 aircraft msn 0674 and 0690 and A319 aircraft msn 2618 and
2641 (the “Existing Aircraft Financings”),

 

 

 

 

•

The loan (the “Term Loan”) made pursuant to the Amended and Restated Loan
Agreement dated as of March 29, 1996, and the related security and other
agreements, in each case, as amended from time to time (collectively, the “Term
Loan Agreement”). In the case of the Term Loan, cross-collateralization will be
limited such that collateral supporting the A330 Financings and the Existing
Aircraft Financings will support the obligations of the Buyer under the Term
Loan Agreement, and an event of default under the Term Loan Agreement will
constitute an event of default under each A330 Financing and each Existing
Aircraft Financing, but collateral supporting the Term Loan will not support any
A330 Financing, any Existing Aircraft Financing or any Sublease, nor will an
event of default under any A330 Financing, any Existing Aircraft Financing or
any Sublease constitute an event of default under the Term Loan.
Cross-collateralization and cross-default as between A330 Financings and the
Existing Aircraft Financings, on the one hand, and the Term Loan, on the other,
will be discontinued at such

 

--------------------------------------------------------------------------------


 

 

 

time as the Buyer has (i) delivered the first appraisal required to be delivered
by it pursuant to amendments to the Term Loan Agreement of even date herewith
and (ii) made any payment that may be necessary to effect compliance by it with
Section 6.1 of the Term Loan Agreement, as so amended, and

 

 

 

 

•

Subleases listed in Exhibit 2 (each, a “Sublease” and, collectively, the
“Subleases”). Cross-collateralization with respect to the Subleases will be
limited such that collateral supporting the A330 Financings and the Existing
Aircraft Financings will support the Buyer’s obligations under the Subleases. An
event of default under any Sublease will constitute an event of default under
each A330 Financing and each Existing Aircraft Financing, and an event of
default under any A330 Financing and each Existing Aircraft Financing will
constitute an event of default under each of the Subleases.

 

 

 

Cross default and cross-collateralization also shall apply in the same manner to
the “Pooled Airbus Financings” held by a “Pooled Sell-Down Lender” that acquired
such Pooled Airbus Financings in a “Pooled Sell-Down,” as each of such terms is
defined in the MSN 0718 Agreements (as defined below in “Transaction
Documents”), treating references to the “Notes” in such definitions as
references to a Pooled Airbus Financing.

 

 

Airbus Financial Services
(“AFS”), AFS joint ventures

 

 

or their subsidiaries:

 

The provisions of Section 8.7 of the credit agreement in relation to the
Existing Aircraft Financing of A330 aircraft MSN 0633 shall be incorporated into
each A330 Financing, provided, however, that for purposes of (i) providing any
A330 Financing or (ii) an assignment of any A330 Financing, in the event that
Avion Capital Limited, AFS or AFS’ successor (provided such AFS successor is a
subsidiary of Airbus SAS), any joint venture where AFS or AFS’ successor
(provided such AFS successor is a subsidiary of Airbus SAS) is at least a
CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT percent
(CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT%)

 

--------------------------------------------------------------------------------


 

 

 

participant, or any of their wholly owned subsidiaries is either the provider or
the assignee of an A330 Financing, such entity shall not be subject to a net
worth test and shall not be required to obtain a third party guarantee of its
obligations.

 

 

 

Notice:

 

The Buyer shall inform the Seller of its intention to use an A330 Financing
offered by the Seller as set forth herein as to any Aircraft by providing
written notice to the Seller no less than CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT (CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT) days prior to the scheduled month of delivery of each
such Aircraft (the “Preliminary Notice Date”). The Buyer will be required to
provide final written irrevocable notice (the “Final Notice Date”) to the Seller
no less than CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT (CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT) days prior to the scheduled month of delivery of such Aircraft.

 

 

 

 

 

Notwithstanding the foregoing, in order to facilitate administrative planning,
the Lender will be entitled from time to time and in advance of the Preliminary
Notice Date to ask the Buyer about its likely intentions with regard to the
financing of a relevant Aircraft. The Buyer hereby undertakes to provide a good
faith response to any such enquiry, which will not be binding on its ultimate
intentions.

 

 

 

Transaction Documents:

 

Except as expressly otherwise provided in this Letter Agreement, the
documentation for each A330 Financing shall be based upon the documentation for
the financing of MSN 0718, scheduled to be delivered on January 24, 2006 (the
“MSN 0718 Agreements”), reasonably adjusted, in the case of any A330 Financing
after March 1, 2006, to reflect the provisions of the Cape Town Convention on
International Interests in Mobile Equipment and Protocol Thereto on Matters
Specific to Aircraft Equipment.

 

--------------------------------------------------------------------------------


 

Cost and Expenses:

 

The Buyer will pay the Lender’s reasonable and adequately documented external
legal expenses in relation to each A330 Financing whether or not consummated.
The provisions of this Paragraph shall survive any termination of this Letter
Agreement.

 

 

 

Guarantee:

 

To the extent that the Seller or an affiliate of the Seller other than AFS or
AFS’ successor (provided such AFS successor is a subsidiary of Airbus SAS) is a
Lender under an A330 Financing and prior to any transfer or assignment of such
A330 Financing by such Lender, the obligation of such Lender to disburse the
loan thereunder, subject to the terms and conditions specified therein, shall be
guaranteed by Airbus SAS on terms substantially similar to those set forth in
Exhibit 3 of this Letter Agreement.

 


B.            CONDITIONS PRECEDENT:


 

Each A330 Financing will contain the conditions precedent to the funding of any
A330 Financing set forth in the Credit Agreement included in the MSN 0718
Agreements, (except for conditions precedent in sections 3.1(b)(v), (vi), (vii),
(viii) and (ix) thereof relating to amendments or assumptions of agreements to
be accomplished pursuant to the Term Sheet in connection with the first A330
Financing or that are not otherwise relevant to subsequent A330 Financings), and
including the following for the indicated A330 Financings:

 


(I)


 


FOR ALL A330 FINANCINGS, THE BUYER’S NOT BEING IN DEFAULT AT THE TIME OF
DRAWDOWN OF DEBT UNDER (A) ANY AIRBUS FINANCING THAT IS NOT A POOLED AIRBUS
FINANCING, (B) THE A330 PURCHASE AGREEMENT OR ANY OTHER AGREEMENT FOR THE
PURCHASE OF AIRCRAFT BETWEEN THE BUYER AND ANY OF ITS AFFILIATES AND THE SELLER
OR ANY OF ITS AFFILIATES (COLLECTIVELY, THE “AIRBUS PURCHASE AGREEMENTS”), AND
(C) ANY AGREEMENT BETWEEN THE BUYER OR ANY OF ITS AFFILIATES, ON THE ONE HAND,
AND THE SELLER, OR ANY OF ITS AFFILIATES, ON THE OTHER HAND (OTHER THAN
AGREEMENTS DESCRIBED IN SUB-CLAUSES (A) AND (B) OF THIS CLAUSE (I), PROVIDED
HOWEVER, THAT NEITHER (X) A BONA FIDE DISPUTE RELATING TO MATTERS ARISING UNDER
ANY AGREEMENT DESCRIBED IN SUB-CLAUSE (C) OF THIS CLAUSE (I) NOR (Y) THE
COMMENCEMENT BY THE BORROWER OF THE CASE SHALL CONSTITUTE A “DEFAULT” FOR
PURPOSES OF THIS CLAUSE (I);


 


(II)


 


FOR ALL A330 FINANCINGS, THE BUYER NOT BEING IN MATERIAL DEFAULT AT THE TIME OF
DRAWDOWN OF DEBT UNDER ANY DIRECT OR INDIRECT FINANCING OF ANY A330 AIRCRAFT BY
THE PROPULSION SYSTEMS MANUFACTURER;


 


 


 


(III)


 


FOR A330 FINANCINGS TO BE ENTERED INTO AFTER THE CONSUMMATION DATE, THE BUYER’S
HAVING USED COMMERCIALLY REASONABLE EFFORTS TO SECURE THIRD PARTY FINANCING FOR
THE RELEVANT AIRCRAFT ON EQUAL OR BETTER TERMS BEFORE UTILIZING THE SELLER’S
FINANCING SUPPORT HEREUNDER, PROVIDED THAT A LETTER FROM A

 

--------------------------------------------------------------------------------


 


 


 


MAJOR BANKER STATING THAT SUCH THIRD PARTY FINANCING IS UNAVAILABLE ON EQUAL OR
BETTER TERMS TO THE BUYER SHALL SATISFY THE BUYER’S OBLIGATION TO USE
COMMERCIALLY REASONABLE EFFORTS TO SECURE SUCH FINANCING;


 


 


 


(IV)


 


FOR ALL A330 FINANCINGS TO BE ENTERED INTO AFTER THE FIRST A330 FINANCING, NOT
LATER THAN CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT (CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT) DAYS PRIOR TO THE FUNDING OF EACH SUCH A330 FINANCING, THE BUYER WILL
PROVIDE THE LENDER WITH EITHER AN UPDATE OF THE BUYER’S BUSINESS PLAN OR A
CERTIFICATE OF THE BUYER’S CHIEF FINANCIAL OFFICER STATING THAT THE BUSINESS
PLAN HAS NOT BEEN SUBSTANTIALLY MODIFIED IN RELATION TO THE BUYER’S OPERATION OF
A330 AIRCRAFT OR, DURING THE PENDENCY OF THE CASE, IN RELATION TO THE BUYER’S
EXPECTED TREATMENT OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THE NWA
RESTRUCTURING TERM SHEET SINCE THE BUSINESS PLAN WAS LAST DELIVERED TO THE
LENDER. THE BUSINESS PLAN MOST RECENTLY DELIVERED TO THE LENDER AS OF ANY DATE
SHALL COVER A PERIOD EXTENDING TO AT LEAST CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT;


 


 


 


(V)


 


FOR A330 FINANCINGS TO BE ENTERED INTO UNTIL THE EARLIER OF (A) THE DATE ON
WHICH THE COURT HAS APPROVED A DEBTOR-IN-POSSESSION LOAN OR OTHER FINANCING
UNDER 11 U.S.C. §364 AND (B) THE CONSUMMATION DATE, THE BUYER SHALL HAVE AN
AMOUNT OF UNRESTRICTED CASH GREATER THAN OR EQUAL TO CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT U.S. DOLLARS ($CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT) WHERE “UNRESTRICTED
CASH” MEANS CASH EQUIVALENTS AND SHORT TERM INVESTMENTS THAT MAY BE CLASSIFIED,
IN ACCORDANCE WITH GAAP, AS UNRESTRICTED ON THE CONSOLIDATED BALANCE SHEET OF
THE BUYER, AND “CASH EQUIVALENTS” MEANS CASH AND ITEMS CLASSIFIED AS CASH
EQUIVALENTS FOR PURPOSES OF GAAP;


 


 


 


(VI)


 


FOR ALL A330 FINANCINGS, THERE SHALL NOT BE CONTINUING ANY DEFAULT UNDER ANY
DEBTOR-IN-POSSESSION OR OTHER FINANCING UNDER 11 U.S.C. §364 PRIOR TO THE
CONSUMMATION DATE OR, FOLLOWING THE CONSUMMATION DATE, THE BUYER’S PRIMARY LOAN
FACILITY;


 


 


 


(VII)


 


FOR A330 FINANCINGS ENTERED INTO ON OR PRIOR TO THE CONSUMMATION DATE, THE
SELLER WILL BE SATISFIED THAT (X) ALL OF THE PROVISIONS OF THE NWA RESTRUCTURING
TERM SHEET, AS EVIDENCED BY THE AIRBUS DOCUMENTATION (AS DEFINED IN THE MSN 0718
AGREEMENTS), HAVE BEEN INCORPORATED INTO THE

 

--------------------------------------------------------------------------------


 


 


 


BUYER’S PLAN OF REORGANIZATION, IF ANY HAS BEEN PROPOSED AT THE TIME OF SUCH
FUNDING, AND (Y) SUCH PLAN OF REORGANIZATION, IF ANY, DOES NOT CONTAIN ANY
PROVISION INCONSISTENT WITH THE TERMS THEREOF;


 


 


 


(VIII)


 


FOR A330 FINANCINGS ENTERED INTO ON OR PRIOR TO THE CONSUMMATION DATE, THE
BUYER’S EXCLUSIVE RIGHT TO PROPOSE A PLAN OF REORGANIZATION SHALL NOT HAVE BEEN
TERMINATED;


 


 


 


(IX)


 


FOR A330 FINANCINGS ENTERED INTO ON OR PRIOR TO THE CONSUMMATION DATE, THE COURT
SHALL NOT HAVE GRANTED RELIEF TO ANY PARTY THAT IS INCONSISTENT WITH THE
PROVISIONS OF THE NWA RESTRUCTURING TERM SHEET OR ANY AIRBUS DOCUMENTATION (AS
DEFINED ABOVE);


 


 


 


(X)


 


FOR A330 FINANCINGS ENTERED INTO ON OR PRIOR TO THE CONSUMMATION DATE, THE CASE
SHALL NOT HAVE BEEN CONVERTED TO A LIQUIDATION PROCEEDING UNDER CHAPTER 7 OR
CHAPTER 11 OF THE UNITED STATES BANKRUPTCY CODE;


 


 


 


(XI)


 


FOR A330 FINANCINGS ENTERED INTO ON OR PRIOR TO THE CONSUMMATION DATE, NO
TRUSTEE SHALL HAVE BEEN APPOINTED IN RESPECT OF THE BUYER OR ANY OF ITS
AFFILIATES IN THE CASE; AND


 


 


 


(XII)


 


FOR A330 FINANCINGS ENTERED INTO ON OR PRIOR TO THE CONSUMMATION DATE, NO LIEN
SHALL HAVE BEEN GRANTED IN FAVOR OF ANY DEBTOR-IN-POSSESSION LENDER OR OTHER
LENDER (OTHER THAN THE SELLER OR AN AFFILIATE OF THE SELLER), INCLUDING ANY
LENDER OR REPRESENTATIVE OF ANY LENDER CLAIMING PRIORITY STATUS UNDER 11 U.S.C.
§364, ON ANY COLLATERAL SECURING ANY AIRBUS FINANCING OTHER THAN A POOLED AIRBUS
FINANCING (AS DEFINED IN THE MSN 0718 AGREEMENTS).


 


C.            TERMINATION


 

During the term of this Letter Agreement, each of the commitments of the Seller
set forth herein shall be subject to the non-occurrence of any of the events
described in this paragraph C. Should any event described in sub-paragraph (a)
of this paragraph occur, this Letter Agreement and the commitments of the Seller
hereunder shall automatically terminate without notice of any kind and without
prejudice to any other rights or remedies that may be available to the Seller.
If any event described in sub-paragraphs (b) or (c) of this paragraph occur, the
Seller shall be entitled to terminate this Letter Agreement and its commitments
hereunder.

 


(A)


 

(1)           THE BUYER OR ANY OTHER PARTY SHALL COMMENCE ANY CASE, PROCEEDING
OR OTHER ACTION (OTHER THAN THE CASE) WITH RESPECT TO THE BUYER IN ANY
JURISDICTION RELATING TO BANKRUPTCY, INSOLVENCY, REORGANIZATION OR RELIEF FROM
DEBTORS OR SEEKING A REORGANIZATION, ARRANGEMENT, WINDING-UP, LIQUIDATION,
DISSOLUTION OR OTHER RELIEF WITH RESPECT TO ITS DEBTS AND SUCH CASE, PROCEEDING
OR ACTION IS NOT DISMISSED WITHIN CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND

 

--------------------------------------------------------------------------------


 

EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
(CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT) DAYS.

 

(2)           AN ACTION IS COMMENCED SEEKING THE APPOINTMENT OF A RECEIVER,
TRUSTEE, CUSTODIAN OR OTHER SIMILAR OFFICIAL FOR THE BUYER FOR ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS AND SUCH ACTION IS NOT STAYED OR DISMISSED
WITHIN CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
(CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT) DAYS, OR
THE BUYER MAKES A GENERAL ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS.

 

(3)           AN ACTION IS COMMENCED AGAINST THE BUYER SEEKING ISSUANCE OF A
WARRANT OF ATTACHMENT, EXECUTION, DISTRAINT OR SIMILAR PROCESS AGAINST ALL OR
ANY SUBSTANTIAL PART OF ITS ASSETS AND SUCH ACTION IS NOT DISMISSED WITHIN
CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
(CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT) DAYS.

 

(4)           THE BUYER IS, AT ANY TIME FOLLOWING THE CONSUMMATION DATE, UNABLE
GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE.

 

(5)           THERE IS A LIQUIDATION, WINDING-UP OR ANALOGOUS EVENT WITH RESPECT
TO THE BUYER, INCLUDING, WITHOUT LIMITATION, BY MEANS OF A LIQUIDATION CONDUCTED
IN THE CASE.

 


(B)


 

(1)           THE BUYER OR ANY OF ITS AFFILIATES FAILS TO MAKE ANY PREDELIVERY
PAYMENT REQUIRED TO BE MADE PURSUANT TO THE A330 PURCHASE AGREEMENT, THE A319
PURCHASE AGREEMENT OR ANY OTHER PURCHASE AGREEMENT WHEN SUCH PAYMENT COMES DUE
OR FAILS TO MAKE PAYMENT OF ALL OR PART OF THE FINAL CONTRACT PRICE WITH RESPECT
TO ANY AIRCRAFT REQUIRED TO BE MADE PURSUANT TO THE A330 PURCHASE AGREEMENT OR
THE A319 AGREEMENT OR ANY OTHER PURCHASE AGREEMENT.

 

(2)           THE BUYER OR ANY OF ITS AFFILIATES DEFAULTS ON ANY PAYMENT OF
PRINCIPAL OR INTEREST ON ANY INDEBTEDNESS OR IN THE PAYMENT OF ANY GUARANTEE
OBLIGATION TO THE SELLER OR ANY OF ITS AFFILIATES.

 

--------------------------------------------------------------------------------


 

(3)           THE BUYER OR ANY OF ITS AFFILIATES DEFAULTS IN ITS OBLIGATION TO
TAKE DELIVERY OF AN AIRCRAFT UNDER THE A330 PURCHASE AGREEMENT, THE A319
PURCHASE AGREEMENT OR ANY OTHER PURCHASE AGREEMENT.

 

(4)           THE BUYER OR ANY OF ITS AFFILIATES DEFAULTS IN ANY MATERIAL
RESPECT IN THE OBSERVANCE OR PERFORMANCE OF ANY OTHER MATERIAL COVENANT OR
UNDERTAKING CONTAINED IN THE A330 PURCHASE AGREEMENT, THE A319 PURCHASE
AGREEMENT OR ANY OTHER PURCHASE AGREEMENT, AND SUCH DEFAULT CONTINUES BEYOND THE
APPLICABLE GRACE PERIOD (IF ANY).

 

(5)           ANY OF THE A330 PURCHASE AGREEMENT, THE A319 PURCHASE AGREEMENT OR
ANY OTHER PURCHASE AGREEMENT SHALL HAVE BEEN TERMINATED PURSUANT TO THE
PROVISIONS THEREOF OR FOR ANY OTHER REASON OR THE BUYER OR ANY OF ITS AFFILIATES
SHALL BE IN MATERIAL DEFAULT OF ANY OF THEIR RESPECTIVE OBLIGATIONS THEREUNDER.

 


(C)           A MATERIAL DEFAULT BY THE BUYER OR ANY OF ITS AFFILIATES SHALL
HAVE OCCURRED AND BE CONTINUING UNDER ANY AIRBUS FINANCING, ANY OTHER
FINANCINGS, LEASES OR SUBLEASES ENTERED INTO BETWEEN THE SELLER OR ANY OF ITS
AFFILIATES AND THE BUYER OR ANY OF ITS AFFILIATES, OR UNDER ANY AIRBUS PURCHASE
AGREEMENT.


 


D.            GENERAL


 

1.             ASSIGNMENT

 

Notwithstanding any other provision of this Letter Agreement or of the A330
Purchase Agreement, this Letter Agreement and the rights and obligations of the
Buyer and the Seller hereunder (excluding, for the avoidance of doubt, for the
purposes of this Paragraph the rights and obligations under an A330 Financing
that has already been closed) will not be assigned or transferred or mortgaged
or pledged in any manner without the prior written consent of the other party
hereunder, and any attempted assignment or transfer in contravention of the
provisions of this Paragraph will be void and of no force and effect.

 

2.             MISCELLANEOUS PROVISIONS

 

(a)           Notices

 

All notices and requests required or authorized hereunder shall be given in
writing either by personal delivery to a responsible officer of the party to
whom the same is given or by commercial courier or mail or by electronic
transmission to the addresses set forth below. The date upon which any such
notice or request is so personally delivered or delivered by commercial courier
or mail, or if such notice or request is given by electronic transmission, the
date upon which sent, shall be deemed to be the effective date of such notice or
request.

 

--------------------------------------------------------------------------------


 

The Seller shall be addressed at:

 

2, rond-point Maurice Bellonte
31700 Blagnac, France
Attention:  Director – Contracts
Telephone:  (33) 5 61 30 40 12
Fax:  (33) 5 61 30 40 11

 

And the Buyer shall be addressed at:

 

2700 Lone Oak Parkway
Eagan, Minnesota  55121, USA
Attention:  Senior Vice President Finance & Treasurer
Telephone:  (1) 612 726 2274
Fax:  (1) 612 726 2221

 

or at such other address or to such other address or to such other person as the
party receiving the notice or request may designate from time to time.

 

(b)           Waiver

 

The failure of either party to enforce at any time any of the provisions of this
Letter Agreement, or to exercise any right herein provided, or to require at any
time performance by any other party of any of the provisions hereof, will in no
way be construed to be a present or future waiver of such provisions nor in any
way to affect the validity of this Letter Agreement or any part hereof or the
right of the other party thereafter to enforce each and every provision. The
express waiver by either party of any provision, condition or requirement of
this Letter Agreement shall not constitute a waiver of any future obligation to
comply with such provision, condition or requirement.

 

(c)           Interpretation and Law

 

THIS LETTER AGREEMENT AND ANY DOCUMENTS PERTAINING TO ANY OF THE FINANCING
PROVIDED HEREUNDER WILL BE GOVERNED BY AND CONSTRUED, AND THE PERFORMANCE
THEREOF WILL BE DETERMINED, IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE IN SUCH STATE BY RESIDENTS THEREOF AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE. Each of the Seller and the Buyer (i) hereby
irrevocably submits itself to the non-exclusive jurisdiction of the courts of
the State of New York, New York County, of the United States, and to the
non-exclusive jurisdiction of the United States District Court for the Southern
District of New York, for

 

--------------------------------------------------------------------------------


 

the purposes of any suit, action or other proceeding arising out of this Letter
Agreement, the subject matter hereof or any of the transactions contemplated
hereby brought by any party or parties hereto, except that during the pendency
of the Case the Court shall have exclusive jurisdiction with respect thereto,
and (ii) hereby waives, and agrees not to assert, by way of motion, as a
defense, or otherwise, in any such suit, action or proceeding, to the extent
permitted by applicable law, any defense based on sovereign or other immunity or
that any suit, action or proceeding is brought in an inconvenient forum, that
the venue of such suit, action or proceeding is improper, or that this Letter
Agreement or the subject matter hereof or any of the transactions contemplated
hereby may not be enforced in or by such courts.

 

(d)           Confidentiality

 

Subject to any legal or governmental requirements of disclosure, and except for
disclosure to legal counsel, credit rating agencies and lead lenders to the
parties on an as-needed basis, the parties (which for this purpose shall include
their board of directors, employees, agents and advisers (including financial
advisers)) shall maintain the terms and conditions of this Letter Agreement
strictly confidential. Without limiting the generality of the foregoing, the
Buyer and the Seller will limit the disclosure of the contents of this Letter
Agreement, to the extent legally permissible, in any filing required to be made
with any governmental agency and shall make such applications as shall be
necessary to implement the foregoing. The Buyer and the Seller shall consult
with each other prior to the making of any public disclosure or filing,
otherwise permitted hereunder, of this Letter Agreement or the terms and
conditions hereof. In the event that the Buyer receives any other disclosure
request from any government or any branch, agency or instrumentality thereof or
any government-related entity, which the Buyer believes would be advisable to
satisfy in whole or in part, the Buyer and the Seller will consult and the
Seller will not unreasonably withhold its consent to such disclosure. The
provisions of this Paragraph shall survive any termination of this Letter
Agreement.

 

(e)           Severability

 

In the event that any provision of this Letter Agreement should for any reason
be held to be without effect, the remainder of this Letter Agreement shall
remain in full force and effect. To the extent permitted by applicable law, each
party hereto hereby waives any provision of law which renders any provision of
this Letter Agreement prohibited or unenforceable in any respect.

 

--------------------------------------------------------------------------------


 

(f)            Alterations to Contract

 

This Letter Agreement contains the entire agreement between the parties with
respect to the subject matter hereof and supersedes any previous understanding,
commitments or representations whatsoever, oral or written.

 

(g)           Language

 

All correspondence, documents and any other written matters in connection with
this Letter Agreement shall be in English.

 

(h)           Headings

 

All headings in this Letter Agreement are for convenience of reference only and
do not constitute a part of this Letter Agreement.

 

(i)            Counterparts

 

This Letter Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute but one and the same
instrument.

 

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to AVSA.

 

 

 

Very truly yours,

 

 

 

 

 

AVSA S.A.R.L.

 

By:

      /s/ Marie-Pierre Merle Beral

 

 

 

Marie-Pierre Merle Beral

 

 

Chief Executive Officer

 

 

 

 

Accepted and Agreed:

 

 

 

Northwest Airlines, Inc.

 

By:

      /s/ Daniel B. Matthews

 

 

Daniel B. Matthews

 

Senior Vice President & Treasurer

 

--------------------------------------------------------------------------------


 

Exhibit 1

 

The Buyer shall have complied with each of the following conditions on or prior
to the ***th day following the Consummation Date:

 

(i)      The Buyer and its Affiliates shall have obtained concessions from their
labor force (including management), which, in the case of agreements with
unionized employees, will expire not earlier than ***, and which may take the
form of, among other things, wage reductions or benefit reductions, reasonably
valued by the Buyer’s Chief Financial Officer or Treasurer in an annualized
amount of not less than $*** and the Buyer shall have delivered, or caused to be
delivered, to the Lender a copy of a certificate of the Buyer’s Chief Financial
Officer or Treasurer with respect to such valuation;

 

(ii)     the Buyer shall have not less than $*** in Unrestricted Cash as defined
in Paragraph B (vii); and

 

(iii)    the Buyer shall have obtained (A) a corporate credit rating of at least
“***” by Standard & Poor’s Ratings Services or a corporate family rating of at
least “***” by Moody’s Investors Services, Inc. (or equivalent rating by any
nationally recognized statistical rating agency) or (B) new equity investments
of at least $*** after December 7, 2005.

 

--------------------------------------------------------------------------------


 

Exhibit 2

 

Sublease [1992 Trust NW-A], dated as of January 1, 1992, between Airbus
Leasing IV, Inc., (formerly A.I. Leasing IV, Inc.) and Northwest Airlines, Inc.,
as amended and supplemented from time to time, with respect to one Airbus A320
aircraft bearing airframe serial number 262 and FAA registration number N321US.

 

Sublease [1992 Trust NW-B], dated as of January 5, 1992, between Airbus
Leasing IV, Inc., (formerly A.I. Leasing IV, Inc.) and Northwest Airlines, Inc.,
as amended and supplemented from time to time, with respect to one Airbus A320
aircraft bearing airframe serial number 263 and FAA registration number N322US.

 

Sublease [1992 Trust NW-C], dated as of February 1, 1992, between Airbus
Leasing IV, Inc., (formerly A.I. Leasing IV, Inc.) and Northwest Airlines, Inc.,
as amended and supplemented from time to time, with respect to one Airbus A320
aircraft bearing airframe serial number 272 and FAA registration number N323US.

 

Sublease [1992 Trust NW-D], dated as of February 5, 1992, between Airbus
Leasing IV, Inc., (formerly A.I. Leasing IV, Inc.) and Northwest Airlines, Inc.,
as amended and supplemented from time to time, with respect to one Airbus A320
aircraft bearing airframe serial number 273 and FAA registration number N324US.

 

Sublease [1992 Trust NW-E], dated as of March 2, 1992, between Airbus
Leasing IV, Inc., (formerly A.I. Leasing IV, Inc.) and Northwest Airlines, Inc.,
as amended and supplemented from time to time, with respect to one Airbus A320
aircraft bearing airframe serial number 281 and FAA registration number N325US.

 

Sublease [1992 Trust NW-F], dated as of March 4, 1992, between Airbus
Leasing IV, Inc., (formerly A.I. Leasing IV, Inc.) and Northwest Airlines, Inc.,
as amended and supplemented from time to time, with respect to one Airbus A320
aircraft bearing airframe serial number 282 and FAA registration number N326US.

 

Sublease [1992 Trust NW-G], dated as of April 1, 1992, between Airbus
Leasing IV, Inc., (formerly A.I. Leasing IV, Inc.) and Northwest Airlines, Inc.,
as amended and supplemented from time to time, with respect to one Airbus A320
aircraft bearing airframe serial number 297 and FAA registration number N327NW.

 

Sublease [1992 Trust NW-H], dated as of April 6, 1992, between Airbus
Leasing IV, Inc., (formerly A.I. Leasing IV, Inc.) and Northwest Airlines, Inc.,
as amended and supplemented from time to time, with respect to one Airbus A320
aircraft bearing airframe serial number 298 and FAA registration number N328NW.

 

Sublease [1992 Trust NW-I], dated as of May 5, 1992, between Airbus Leasing IV,
Inc., (formerly A.I. Leasing IV, Inc.) and Northwest Airlines, Inc., as amended
and supplemented from time to time, with respect to one Airbus A320 aircraft
bearing airframe serial number 306 and FAA registration number N329NW.

 

--------------------------------------------------------------------------------


 

Sublease [1992 Trust NW-J], dated as of May 7, 1992, between Airbus Leasing IV,
Inc., (formerly A.I. Leasing IV, Inc.) and Northwest Airlines, Inc., as amended
and supplemented from time to time, with respect to one Airbus A320 aircraft
bearing airframe serial number 307 and FAA registration number N330NW.

 

--------------------------------------------------------------------------------


 

Exhibit 3

 

CONSENT AND GUARANTY

 

Airbus SAS hereby acknowledges notice of and consents to all of the terms of the
[name of credit agreement the “Credit Agreement”) between [name of AVSA
affiliate] (the “Lender”) and Northwest Airlines, Inc. (“Northwest”) in respect
of the financing of one (1) A330 aircraft and unconditionally guarantees upon
first written demand the due and punctual performance by the Lender of the
Lender’s obligation to disburse the Loan subject to all of the terms and
conditions specified in the Credit Agreement. Airbus SAS hereby agrees that its
obligations hereunder are unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by any modification or amendment of or supplement to the Credit
Agreement (other than release, discharge or waiver of this Consent and Guaranty)
provided, however, that the obligations of Airbus SAS under this Consent and
Guaranty shall terminate and be of no further force and effect on the earlier to
occur of (i) the date on which the Lender transfers or assigns its rights and
obligations under the Credit Agreement to any Person that is not an Affiliate of
AVSA S.A.R.L. and (ii) the date on which the Lender disburses the Loan in
accordance with the Credit Agreement. Airbus SAS agrees that it will execute and
deliver such other and further instruments as may be reasonably requested by
Northwest, its successors or assigns to reaffirm its obligations hereunder.

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has caused this Consent and Guaranty to be
executed and delivered as of the day first above written.

 

 

 

AIRBUS S.A.S.

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------